                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

          Plaintiff,

     v.                              Crim. Action No. 2:19-cr-19
                                          (Judge Kleeh)
ROGER D. CLEM, JR. and
ALTON L. SKINNER, II,

          Defendants.


       MEMORANDUM ORDER DENYING GOVERNMENT’S MOTION TO CONTINUE
    [DKT. NO. 40], GRANTING DEFENDANTS’ ORAL MOTIONS TO CONTINUE,
           AND RESCHEDULING PRE-TRIAL CONFERENCE AND TRIAL


     This matter is before the Court on the Motion to Continue

[Dkt. No. 40] filed by the Government in this case based on

proposed Deferred Prosecution Agreements for Defendants Roger D.

Clem, Jr. (“Clem”) and Alton L. Skinner, II (“Skinner”). A hearing

was held on October 7, 2019, at which the motion to continue was

addressed [Dkt. No. 44].

     For the reasons set forth on the record at the October 7,

2019, and explained herein, the Government’s motion [Dkt. No. 40]

is DENIED and the Proposed Deferred Prosecution Agreements [Dkt.

No. 40-1 and 40-2] are REJECTED.   The oral motions to continue the

pre-trial conference and trial made by counsel for Defendants at

the hearing are GRANTED, and the October 10, 2019, pre-trial

conference and October 22, 2019, trial dates are CONTINUED.         The

pre-trial conference is now scheduled for February 6, 2020, at

10:00 a.m. at the Elkins, West Virginia point of holding court,
and the jury trial is scheduled for February 18, 2020, at 9:30

a.m. at the Ekins, West Virginia point of holding court.

                   I.        Indictment and Background

     On May 7, 2019, a Federal grand jury in Clarksburg, West

Virginia   returned     an    Indictment     against   Defendants       Clem   and

Skinner,   in   their   capacities      as   duly   elected      West   Virginia

Magistrate Judges in Lewis and Gilmer Counties [Dkt. No. 1].                   The

Indicted charges are as follows:              Count One charges Clem and

Skinner with Conspiracy to Commit Mail Fraud and Wire Fraud, in

violation of 18 U.S.C. §§ 1341, 1343, and 1349; Counts Two and

Three charge both Defendants with Wire Fraud, in violation of 18

U.S.C. § 1343; Counts Four and Five charge both Defendants with

Mail Fraud, in violation of 18 U.S.C. § 1341; Counts Six and Eight

charge Skinner and Clem, respectively, with Obstruction of Justice

in violation of 18 U.S. C. § 1512(c)(2); Count Seven charges

Skinner with False Statement to a Federal Agent in violation of 18

U.S.C. § 1001(a)(2) [Id.].          The Indictment further includes a

forfeiture   allegation       against   Defendant      Skinner    for   property

including, but not limited to, a money judgment of $18,900.00

[Id.].

     The charges relate to Defendants’ duties, as magistrates,

required by West Virginia state law “to furnish a detainee with a

written list of all persons engaged under the authority of the

circuit court in the business of becoming surety for compensation,

                                        2
when the detainee indicated a desire to communicate with a surety”

[Dkt. No. 1 at 2].   Clem was a duly elected Lewis County magistrate

authorized to admit bail in all criminal matters in Lewis County

except capital offenses [Id. at 1].    According to the Indictment,

Lewis County magistrates would present detainees “with a collage

of business cards of the bonding companies authorized to engage in

the business of becoming surety for compensation in criminal cases”

[Id. at 2].     E-Z-Out Bonding, LLC (“E-Z-Out”) was a company

authorized to engage in the business of becoming a surety for

compensation in criminal cases in Lewis County, conditioned upon

it being underwritten by Lexington National Insurance Corporation

(“Lexington National”) [Id.].   Dave Bourne Bail Bonds, Inc. (“Dave

Bourne Bail Bonds”) was a general agent of Lexington National

[Id.].   The Indictment explains that T.E.S. was an organizer and

sole member of E-Z-Out and worked as a bonding agent for the

company [Id.]. S.D.S. worked as a bonding agent for E-Z-Out [Id.].

Defendant Skinner, a duly elected Gilmer County magistrate, is the

spouse of T.E.S., and the father of S.D.S. [Id.].    In addition to

E-Z-Out, the following companies were authorized to engage in the

business of becoming surety for compensation in criminal cases in

Lewis County:   A-1 Walton’s Bonding and Bill’s Bail Bonds, both of

Buckhannon, West Virginia; M&M Bonding, based in Clarksburg, West

Virginia; Minard’s Bail Bonding, of Fairmont, West Virginia; AAA



                                  3
Bail Bonds, based in Granville, West Virginia; and Weatherholz

Bonding, LLC, of Cumberland, Maryland [Id. at 3].

     The Indictment further alleges that the Central Regional Jail

is in Flatwoods, Braxton County, West Virginia, and a jail at which

Lewis County arrestees could be detained pending arraignment via

video teleconference before a Lewis County magistrate and pending

trial [Dkt. No. 1 at 3].      West Virginia law, West Virginia Code §

51-10-7,    prohibits   a   bonding   agent   from   entering    a   place   of

detention, including a county courthouse, for the purpose of

obtaining employment as a bonding agent, without having been

previously called by a detainee, or by some relative or other

authorized person acting for or on behalf of the detainee [Id.].

     The Indictment alleges that from on or about December 2016

and continuing through May 7, 2019, Defendants Clem and Skinner

engaged in a conspiracy and scheme to defraud and obtain money and

property    from   other    authorized    bond   companies     by    means   of

materially false and fraudulent pretenses [Dkt. No. 1 at 4].                 It

is further alleges that the purpose and object of the conspiracy

was to enrich Skinner through mail and wire fraud, and to hide,

conceal, and cover up the Defendants’ dealings with one another

regarding    E-Z-Out    business   [Id.].     The    manner   and    means   of

Defendants’ conspiracy include the following:                 Defendant Clem

would take official actions favorable to E-Z-Out, including, but

not limited to, setting an unnecessary surety bond; Clem would

                                      4
make fraudulent comments to detainees and to friends and family of

detainees that were favorable to E-Z-Out to the exclusion of the

other bonding companies; Clem would conceal from detainees and

friends   and     families   of    detainees          certain     material    facts

including, but not limited to, the existence of authorized bonding

companies in addition to E-Z-Out; Clem would fail to disclose

material facts, which he was under a legal, professional, and

contractual duty to disclose, to detainees and to friends and

family of detainees, and to other authorized bonding companies,

including, but not limited to, his relationship with Defendant

Skinner; Clem would call Defendant Skinner to arrange the bond of

a   detainee    without   presenting       a   list    of   authorized       bonding

companies to the detainee; Clem would call Defendant Skinner to

arrange for T.E.S. or S.D.S. to be present at the arraignment of

a   detainee    without   being   so   requested       by   the   detainee     or   a

representative of the detainee and without presenting a list of

authorized bonding companies to the detainee; Defendant Skinner

would ensure the underwriting of E-Z-Out was maintained through

Lexington National via use of the mail and interest and foreign

wire transmissions; and Skinner would ensure the collection of the

bonding fees, all in violation of 18 U.S.C. §§ 1341, 1343, and

1349 [Dkt. No. 1 at 4-5].

      The Indictment states that on or about January 17, 2019,

Defendant Skinner made false statements and representations during

                                       5
an interview conducted in furtherance of a grand jury investigation

as to his involvement with E-Z-Out and that he believed detainees

had selected E-Z-Out from a list posted in the Lewis County

courthouse [Dkt. No. 1 at 10].       It also alleges that on or about

January 17, 2019, Skinner made a materially false, fictitious,

fraudulent statement to a special agent of the Internal Revenue

Service-Criminal Investigation concerning Skinner’s involvement

with E-Z-Out and his alleged belief that detainees had selected E-

Z-Out from a list posted in the Lewis County courthouse [Id. at

11].   The Indictment further alleges that on or about February 27,

2019, Defendant Clem did corruptly attempt to obstruct a grand

jury investigation by making false statements during an interview

conducted in furtherance of the investigation [Id. at 12].                 The

false information included the following:                during arraignments,

Clem   presents   detainees   with       a   list   of    authorized   bonding

companies, comprised of a collage of business cards; he does not

select the bonding company for the detainee; he had not directed

bonds to E-Z-Out; he asks defendants “which one do you want, I

will call for you”; if a defendant voluntarily appeared in court,

he would not require the defendant to post bond to remain fee; no

one had told him to stop calling E-Z-Out for defendants; and since

a suspension of S.D.S., Clem had not admitted any defendants to

the bail of E-Z-Out [Id.].



                                     6
     Defendant Clem filed a Motion to Dismiss the Indictment for

Insufficiency on August 19, 2019 [Dkt No. 34] and Defendant Skinner

filed his own motion on the same date [Dkt. No. 35]. The Government

responded in opposition to the respective motions on August 26,

2019 [Dkt. No. 36].    The motions were referred to the magistrate

judge for consideration by order entered on August 29, 2019 [Dkt.

No. 37], and on September 13, 2019, Magistrate Judge Michael J.

Aloi entered a Report and Recommendation (“R&R”) recommending that

the motions to dismiss be denied [Dkt. No. 39].         No objections

were filed to the R&R and the Court adopted its recommendation by

order entered October 2, 2019 [Dkt. No. 43].    After a continuance

of the initial scheduling orders, the Defendants were scheduled

for a pre-trial conference on October 10, 2019, at 12:30 p.m., and

a jury trial on October 22, 2019, at the Elkins, West Virginia

point of holding court [Dkt. No. 33].

              II.     Government’s Motion to Continue

     On September 25, 2019, the Government filed a Motion to

Continue Trial as to both Defendants, attaching proposed Deferred

Prosecution Agreements (“DPAs”) for each [Dkt. No. 40].           The

Government requested that the Court continue the trial date “for

the 12-month period contemplated” in the attached DPAs [Id. at 1,

Exhs. 1 and 2].     The Government states that “[s]ubject to the

approval of the Court, the defendants and the United States entered

into DPAs … which contemplate the dismissal of the Indictment in

                                  7
the event that the defendants successfully complete a 12-month

diversion program” [Id. at 2].              The Government confirmed that

“[u]nlike a traditional pretrial diversion agreement, a deferred

prosecution agreement is strictly between the parties and does not

require   oversight    or    any   involvement     from   the    United     States

Probation Office” [Id. at n.1].

      In support for its request, the Government cited a decision

by   United   States   District     Judge   John   Preston      Bailey    for   the

doctrine that “[t]he decision of whether a particular defendant

may participate in a pretrial diversion program is entrusted to

the United States Attorney,” and that “these decisions are ill-

suited for judicial review, and courts should be hesitant to

examine the government’s decision whether to prosecute” [Id. at 2

(citing United States v. Presgraves, Jr., 3:11-cr-38 (N.D.W. Va.

Bailey)   [Dkt.    No.      22]    (internal   quotations        and     citations

omitted))].    The Government argues that the period for delay for

the purpose of allowing the Defendants to demonstrate their good

conduct “is properly excluded from the Speedy Trial Act clock

pursuant to 18 U.S.C. § 3161(h)(2),” which excludes “[a]ny period

of delay during which prosecution is deferred by the attorney for

the Government pursuant to written agreement with the defendant,

with the approval of the court, for the purpose of allowing the

defendant to demonstrate his good conduct” [Id. at 2].                 Defendants

offered no objection to the continuance request [Id.], and the

                                       8
motion was scheduled for hearing by order entered October 2, 2019

[Dkt. No. 41].

      A. Deferred Prosecution Agreement, Defendant Clem

      The DPAs proposed by the Government and accepted by Defendants

were attached as exhibits to the motion to continue [Dkt. Nos. 40-

1, 40-2].     Defendant Clem’s DPA is seventeen (17) paragraphs in

length and includes provisions for the indictment, acceptance of

responsibility,      remedial     actions,     continuing     obligation     of

cooperation, and deferral of prosecution [Dkt. No. 40-1]. Notably,

the provision governing acceptance of responsibility states that

Clem “accepts responsibility for the conduct set forth in the

Indictment by entering into this agreement and by” (a) the remedial

actions that he will take as described in the Agreement; (b) his

commitment to full cooperation, also described in the agreement,

with the Government and its law enforcement agency partners; (c)

his agreement to fulfill all of the undertakings he has made in

this agreement, “including his agreement to comply in the future

with all federal and state criminal laws 1” [Dkt. No. 40-1 at 2].

As to remedial actions, the DPA requires Clem to resign his

position as Magistrate of Lewis County, West Virginia within seven

(7) days of its execution and his agreement to never seek public



1 Because compliance with all federal and state criminal laws is expected from

every person in the state of West Virginia, it is not clear how Clem’s agreement
to meet this basic requirement of citizenship evidences his acceptance of
responsibility for the indicted conduct.

                                       9
office by election or appointment anywhere in the United States

[Id.].    The DPA further sets forth Defendant Clem’s agreement to

cooperate with the West Virginia Judicial Investigation Commission 2

(“JIC”) by entering into an agreement with “Judiciary Disciplinary

Counsel within thirty (30) days of execution” of this agreement

[Id.].

      Defendant Clem’s proposed DPA states that the Government

conferred with West Virginia Judiciary Disciplinary Counsel, and

that the JIC agreement for Clem shall include certain terms and

conditions [Dkt. No. 40-1 at 2].           Clem will agree that “the JIC

has sufficient evidence to support the following facts”:                   that


2 In West Virginia, the Supreme Court of Appeals has plenary rule-making
authority, and the rules it adopts have the force and effect of a statute. W.
Va. Cost., art. VIII, §§ 3 and 8. The Court has “general supervisory control
over all intermediate appellate courts, circuit courts and magistrate courts.
W. Va. Cost., art. VIII, § 3. The Court has the authority to “prescribe, adopt,
promulgate, an amend rules prescribing a judicial code of ethics, and a code of
regulations and standards of conduct and performances for justices, judges and
magistrates, along with sanctions and penalties for any violation thereof.” W.
Va. Const., art. VIII, § 8. The West Virginia Constitution affords a justice,
judge or magistrate due process before receiving any sanction or penalty. Id.
A justice or judge may only be removed from office by impeachment by the West
Virginia Legislature, and a magistrate may only be removed from his office in
the manner provided by law for removal of county officers. Id. The Judicial
Investigation Commission (“JIC”) was created by the Court in 1982 and is
governed by the Rules of Judicial Disciplinary Procedure (“RJDP”). The JIC has
nine (9) members: three circuit judges; one magistrate; one family court judge;
one retired circuit judge; and three members of the public. W. Va. RJDP 1.1.
The Court appoints all members, who serve staggered terms of three years. W.
Va. RJDP 1.2 and 1.3. The authority of the JIC is limited and set forth at
RDJP 1.11. Among its authority is the ability to determine whether probable
cause exists to formally charge a judge with a violation of the Code of Judicial
Conduct or that a judge should not continue to serve, and to inform the public
about the existence and operation of the judicial disciplinary system, the
filing of formal charges, and the discipline imposed or recommended on formal
charges. W. Va. RJDP 1.11. JIC meetings are not open to the public and the
JIC is not subject to the Open Governmental Proceedings Act at W. Va. Code § 6-
9A-1, et seq. Also, the JIC is not a public agency under W. Va. Code § 6-9A-
2(7).   Accordingly, all proceedings of the JIC are confidential unless they
result in an admonishment or formal statement of charges.

                                      10
from about March 2017 to about March 2018, Defendant Skinner was

significantly involved in the operation of a bail bonding company

called E-Z-Out in Lewis County, West Virginia, and that during

this period, Clem was a Lewis County magistrate who admitted

multiple defendants to the bail of E-Z-Out; that during the same

period, Clem used his cell phone approximately two-hundred (200)

times to call E-Z-Out, usually calling the cell phone of Skinner;

the majority of the telephone calls were in close proximity to

arraignments   conducted   by   Clem   and   related   to   bonding,   and

following these phone calls, Skinner would ensure that an E-Z-Out

bonding agent appeared at the Lewis County courthouse to post

bonds; and that during the same period, on multiple occasions,

Clem willfully failed to present a list of authorized bail bonding

companies to a detainee, and instead called Skinner directly to

ensure that E-Z-Out would be the company to post the bond [Id. at

2-3].   Additional proposed terms and conditions include:              that

Clem will not contest that he violated Rules 1.1, 1.2, 1.3, 2.4(B),

and 2.13(A) of the Code of Judicial Conduct as a result of the

above facts; that he will resign his position as magistrate; that

he will agree to never again seek public office by election or

appointment in West Virginia; that he will “agree with the Judicial

Disciplinary Counsel to jointly recommend to the Judicial Hearing




                                  11
Board and the Supreme Court of Appeals of West Virginia 3 that”

Defendant Clem be censured, that he pay a fine in the amount of

$1,000.00,    and   that   he   pay   the   costs   of   the   disciplinary

proceedings “and no further sanctions”; that he will agree that

the decision to accept the recommendation of censure, fine and

costs rests solely within the purview of the Judicial Hearing Board

and the Supreme Court of Appeals of West Virginia, and that the

hearing board and the Court “have the authority to recommend or

give either more or less severe sanctions outlined in Rule 41.2 of

the West Virginia Rules of Disciplinary Procedure”; and that Clem

will agree that if at a future time he seeks public office, the

action would void the JIC agreement and the JIC “would be able to

take such further action on the matter as it deems appropriate”

[Id. at 3-4].

     The DPA for Clem also contains a section applicable to his

continuing obligation of cooperation [Dkt. No. 40-1 at 4-6].              It

provides that Clem agrees to cooperate fully and actively with the

Government regarding any matter about which the Government may

inquire [Id. at 4].     Defendant Clem’s continuing cooperation terms

are detailed in seven (7) subparagraphs and include:                 making

truthful disclosures; providing all records in his custody or



3 The JIC process requires that the JIC, through the Judicial Disciplinary

Counsel, make a recommendation to the Judicial Hearing Board and the Court as
to what action should be taken.     The Court decides whether to accept the
recommendation and what sanction, if any, to impose.

                                      12
control as requested by the Government; proactively disclosing

information of any criminal wrongdoing or suspected wrongdoing

which has not yet been explicitly disclosed to the Government and

which is either currently in Clem’s possession or which may come

into    his   possession;      making    himself    available    to   provide

information or testimony as requested by the Government 4; providing

testimony or information to authenticate or establish the basis

for admission of records or physical evidence “concerning the

conduct    set   forth    in    the     Indictment”;   consenting     to   the

Government’s disclosures of materials provided to such agencies as

the Government deems appropriate; and providing active assistance

to the Government [Id. at 5-6].              The cooperation condition also

clarifies that “Clem’s obligation to cooperate is not intended to

apply in the event that he is a defendant in any such proceeding”

[Id. at 6].

       The DPA proposed for Defendant Clem specifically states that:

       [i]n consideration of Defendant Clem’s remedial actions
       to date and his commitment to (a) accept and acknowledge
       responsibility for his conduct, (b) continue his
       cooperation with the Office [Government], (c) comply
       with federal and state criminal laws and (d) otherwise
       comply with all of the terms of this Agreement, the
       Office shall, following execution of this Agreement,
       file a joint motion with Defendant Clem pursuant to Title
       18, United States Code, Section 3161(h)(2), to defer the
       prosecution for a period of twelve (12) months and to
       obtain an exclusion of time under the Speedy Trial Act

4 This condition also contains this proviso: “Cooperation under this paragraph
shall include identification of witnesses who, to Defendant Clem[‘s] [sic]
knowledge and information, may have material information concerning the conduct
set forth in the Indictment” [Dkt. No. 40-1 at 5].

                                        13
      to allow Defendant Clem to demonstrate good conduct and
      compliance with he terms of this Agreement (the “§
      3161(h)(2) Motion”).

[Dkt. No. 40-1 at 6-7].   This section states that if Clem complies

with all of the obligations of the DPA for the 12-month period,

the Agreement shall expire, and the Government will move the Court

to dismiss the Indictment with prejudice [Id. at 7].            “Except in

the event of a breach of this Agreement,” the Government will bring

“no additional charges against Defendant Clem relating to or

arising out of the matters set forth in the Indictment” [Id.].

The   DPA   prohibits   Clem   from     making   any   public    statement

contradicting his acceptance of responsibility for the stipulated

conduct in the JIC agreement and that any such contradictory

statement shall constitute a breach of the Agreement [Id. at 9].

Defendant Clem can avoid a “finding of breach … by publicly

repudiating such statement within seventy-two (72) hours after

receipt of notice” by the Government [Id.].

      B. Deferred Prosecution Agreement, Defendant Skinner

      The proposed DPA for Defendant Skinner is nearly identical to

that for Clem and consists of eighteen (18) paragraphs [Dkt. No.

40-2].   An exception includes one additional remedial action for

Skinner – that he agrees to “never again be involved in the bail

bonding business anywhere in the United States” [Id. at 2].            The

remaining substance of the Agreement matches the Government’s

proposed DPA for Defendant Clem.      Noticeably absent from Defendant

                                   14
Skinner’s DPA is a provision to address the forfeiture allegation

in   the   Indictment,       which     alleges    that    Skinner   benefited

financially from the Defendants’ bail bond scheme in the amount of

$18,900.00 [Id.]; [Dkt. No. 1 at 13].

                          III. Legal Standard

     The motion to continue was brought pursuant to 18 U.S.C. §

3161(h)(2).   Title 18, United States Code 3161 governs time limits

and exclusions applied to defendants charged with a federal offense

and codifies the Speedy Trial rights of defendants.              The relevant

language relied on by the parties states:

     The following periods of delay shall be excluded in
     computing the time within which an information or an
     indictment must be filed, or in computing the time within
     which the trial of any such offense must commence: …
     (2) Any period of delay during which prosecution is
     deferred by the attorney for the Government pursuant to
     written agreement with the defendant, with the approval
     of the court, for the purpose of allowing the defendant
     to demonstrate his good conduct.

18 U.S.C. § 3161(h)(2).

     The Speedy Trial Act generally requires a defendant be tried

within 70 days of either the filing of an indictment or appearing

before a judge, whichever is later.              18 U.S.C. §3161(c)(1); See

United States v. Shealey, 641 F.3d 627, 632 (4th Cir. 2011).               All

defendants    joined   for     trial    fall     within   the   speedy   trial

computation of the latest codefendant.            Id. (quoting Henderson v.

United States, 476 U.S. 321, 323 n.2 (1986); United States v.

Jarrell, 147 F.3d 315, 316 (4th Cir. 1998)).              If one codefendant

                                       15
files a motion to continue and the district court grants it, that

time is excluded as to all codefendants.          United States v. Sarno,

24 F.3d 618, 622 (4th Cir. 1994).

                              IV.   Discussion

       As discussed at the October 7, 2019, hearing, the parties do

not believe that the Court has the authority to review the DPAs in

the context of the requested motion to continue and approval of

the    exclusion   of   delay    during    the   period   of   deferral   of

prosecution. Despite the plain language of 18 U.S.C. § 3161(h)(2),

the Government argued at hearing that the Fourth Circuit Court of

Appeals’ decision in United States v. Richardson, 856 F.2d 644 (4th

1988) precludes this Court from reviewing its decision to defer

prosecution of Defendants and the substance of the proposed DPAs.

However, Richardson is distinguishable from this matter.              First,

it    involved   pretrial    diversion    agreements   that    are   actively

monitored by United States Probation and not DPAs as proposed here.

Also, the defendant in Richardson was not in a position of public

trust or alleged to have committed federal offenses while serving

in an elected office.       Rather, Richardson involved a defendant who

argued that he should have been offered pretrial diversion like

other similarly situated defendants.         The court properly held that

a defendant has no right to be placed in pretrial diversion.

Richardson, 856 F.2d at 647 (citing United States v. Hicks, 693

F.2d 32, 34 (5th Cir. 1982), cert. denied, 459 U.S. 1220 (1983)),

                                     16
and that “[t]he decision of whether a particular defendant will be

allowed the opportunity to participate in the program in one

entrusted to the United States Attorney.”       Id.; See also Wayte v.

United States, 470 U.S. 598 (1985).       At hearing, the Government

reiterated   Richardson’s   statement   that   “[t]hese    decisions   are

‘particularly ill-suited to judicial review.’”        Id.; Wayte, 470

U.S. at 607-08.     However, this is simply not true for DPAs being

reviewed in the context of a request to hold a prosecution in

abeyance and toll the speedy trial clock.        See United States v.

McCrae, No. 3:09-cr-00008, 2009 WL 3172813 (W.D. Va. Oct. 1, 2009)

(finding that 18 U.S.C. § 3161(h)(2) requires by its plain language

a written agreement between the parties to defer prosecution, and

the approval of the Court)(emphasis in original).         Put simply, the

parties’ shared position renders the statutory language “with

court approval” without practical effect.       18 U.S.C. § 3161(h)(2)

(emphasis added).    The Court does not believe Congress frivolously

includes superfluous, meaningless phrases in the United States

Code.

     Because Defendants Clem and Skinner were indicted for serious

felonies allegedly committed while they held public offices to

which they were elected by the residents of Lewis and Gilmer

Counties, the Court cannot agree that its role is limited to simply

approving a delay under the Speedy Trial Act.      In this regard, the

Court finds instructive the analysis in United States v. HSBC Bank

                                  17
USA, N.A., No. 12-cr-763, 2013 WL 3306161 (E.D.N.Y.                      July 1,

2013) 5.

       The court in HSBC Bank found that it has “authority to

approve or reject the DPA pursuant to its supervisory power.” HSBC

Bank, 2013 WL 3306161, at *4.           This “supervisory power … permits

federal     courts   to    supervise    ‘the   administration       of   criminal

justice’ among the parties before the bar.”                Id. (citing United

States     v.   Paynter,   447   U.S.   727,   735   n.7   (1980)   (additional

quotation omitted)).         Importantly, the courts have wielded this

authority substantively, that is, to provide a remedy for the

violation of a recognized right of a criminal defendant.                     Id.

(citing McNabb v. United States, 318 U.S. 332, 345 (1943)(holding

that “a conviction resting on evidence secured through … a flagrant

disregard of the procedure which Congress has commanded cannot be

allowed to stand without making the courts themselves accomplices

to willful disobedience of law”)).               A primary purpose of the


5 The Court is mindful that the district court considering the HSBC Bank matter,
the Eastern District of New York, issued a few decisions related to the DPA in
that case, and that one of the later decisions, United States v. HSBC Bank USA,
N.A., No. 12-cr-763, 2016 WL 347670 (E.D.N.Y. Jan. 28, 2016), was reversed by
the United States Court of Appeals for the Second Circuit. See United States
v. HSBC Bank USA, N.A., 863 F.3d 125 (2nd Cir. 2017); See also United States v.
Fokker Services B.V., 818 F.3d 733 (D.C. Cir. 2016). However, the reasoning of
United States District Judge John Gleeson in reviewing the DPA under the Court’s
supervisory power is sound, and there is no direct precedent from the Fourth
Circuit on the issue of the standard of review to be applied by a district court
when reviewing a motion to continue under 18 U.S.C. § 3161(h)(2). The Court
also did not find another instance of DPAs as proposed by the Government having
been utilized in another matter involving elected public officials who were
indicted for conduct directly related to their public duties while in office.
At hearing, the parties were also unable to recall a similar use of DPAs. The
Court finds this distinction significant given the nature of conduct alleged in
the Indictment.

                                        18
court’s supervisory power is to protect the integrity of judicial

proceedings.     2013 WL 3306161, at *3 (citing United States v.

Hasting, 461 U.S. 499, 526 (1983)(“[O]ur cases have acknowledged

the duty of reviewing courts to preserve the integrity of the

judicial process.”)); See also, Mesarosh v. United States, 352

U.S. 1 (1956) (“This is a federal criminal case, and this Court

has supervisory jurisdiction over the proceedings of the federal

courts.     If it has any duty to perform in this regard, it is to

see that the waters of justice are not polluted.”); McNabb, 318

U.S. at 347 (“We are not concerned with law enforcement practices

except in so far as courts themselves become instruments of law

enforcement.”).

     As noted by the court in HSBC Bank, under a plain reading of

18 U.S.C. § 3161(h)(2), “a court is to exclude the delay occasioned

by a deferred prosecution agreement, but only upon approval of the

agreement by the court.”    2013 WL 3306161, at *3.    This reading of

the code section “is buttressed by the legislative history of the

provision,” and “’assures that the court will be involved in the

decision to divert and that the procedure will not be used by

prosecutors and defense counsel to avoid the speedy trial time

limits.’”    Id. (citing S. REP. No. 93-1021, at 37 (1974)).        While

the Speedy Trial Act is silent as to the standard the court should

employee when evaluating “whether to grant ‘approval’ to a deferred

prosecution    agreement   under   18   U.S.C.   §   3161(h)(2),”    the

                                   19
legislative history of the provision and language itself “appears

to instruct courts to consider whether a deferred prosecution

agreement is truly about diversion and not simply a vehicle for

fending off a looming trial date.”              Id.; See S. REP. No. 93-1021,

at 37 (1974).       As the court explained, “the question of whether to

exclude the duration of the DPA from the speedy trial clock hinges

on a determination of whether the Court approves the DPA.”                   Id.

     As Judge Gleeson noted, “it is easy to imagine circumstances

in which a deferred prosecution agreement, or the implementation

of such an agreement, so transgresses the bounds of lawfulnesss or

propriety as to warrant judicial intervention to protect the

integrity of the Court.”          HSBC Bank, 2013 WL 3306161, at *6.             Such

circumstances       appear   to   be    presented    by   the    DPAs   offered    to

Defendants here.       Counsel for Defendants admitted at the October

7, 2019, hearing that the sanctions available to the JIC that may

address Defendants’ conduct are extremely limited.                 Defendants are

already suspended without pay from their positions as county

magistrates and they are not attorneys who are subject to licensure

action   by   the    West    Virginia     Office     of   Disciplinary    Counsel.

Moreover, the JIC does not need this Court to take any action to

adjudicate    any    complaints        before   it   or   to    proceed   with    the

agreements it has negotiated with Defendants. 6                   In short, under



6 The JIC agreements are outlined in the proposed DPAs and include a censure
for each Defendant, a fine of $1,000.00, costs for the JIC proceeding, and an

                                          20
the   DPAs,   Defendants    are   free     to   immediately   return   to   the

livelihoods they enjoyed before serving as magistrates without any

oversight by a government agency or conditions to satisfy other

than to follow state and federal law and not seek public office. 7

And this resolution is proposed despite a federal grand jury

indicting Defendants for felonies that occurred while they held

positions of public trust, and finding that at least one Defendant

derived a financial benefit of $18,900.00 from the scheme.

      Additionally, any fine the JIC would impose as part of an

agreement would be minimal given that the Indictment alleged that

Defendant Clem forced at least some individuals to obtain cash for

bonds from E-Z-Out when they may not otherwise have been required

to do so for their cases [Dkt. No. 1 at 7].             As individual state

criminal defendants who were charged and who appeared before

Defendant Clem in his role as magistrate judge were not contacted

by the Government about the proposed continuance or identified as

victims in the Indictment, the Court presumes that they were not




agreement not to seek public office by election or appointment [Dkt. Nos. 40-1
at 2-4; 40-2 at 2-4].

7 Indeed, at the October 7, 2019, hearing, counsel for Defendants confirmed

their plan to request that Defendants be released from all pre-trial conditions
ordered by this Court on May 22, 2019, upon approval of the Government’s request
for continuance and the DPAs. Specifically, counsel for Defendants expressed
significant concern about Defendants’ ability to possess firearms in time for
“hunting season.” The Court can think of no other federal criminal defendants
who would be given similar treatment when charged with significant felonies,
including obstruction of justice and lying to a federal agent. This disparity
cannot be supported by the DPAs as presented.


                                      21
notified about the DPAs.       This hardly seems just given the scheme

engaged in by Defendants as outlined in the Indictment.               That any

person may have been required to obtain a bond from a company so

closely related to Defendant Skinner in order to gain his or her

freedom or secure a court appearance is egregious. 8               It is also

troubling that the Government’s proposed DPAs appear not to have

considered this particular consequence of Defendants’ conduct.

For these reasons, and all those stated during the October 7, 2019,

hearing, the Court does not approve of the proposed DPAs and cannot

grant the Government’s request for continuance.

      The Court is mindful that it has no power to compel the

Government to prosecute the pending charges against Defendants

Clem and Skinner.     However, where the Government asks the Court to

defer the prosecution of an Indictment returned by a grand jury,

without    any   proposed    compliance     monitoring     or   oversight    of

Defendants by an agency or administrative body capable of enforcing

meaningful sanctions, the integrity of the Court is implicated.




8 The Annual Statistical Report for the West Virginia Court System for 2018
(“2018 Statistical Report”) shows that the magistrate judges in Lewis County,
West Virginia handled 2,595 criminal cases during 2018, with 108 worthless check
cases, 184 felony cases, and 2,303 misdemeanor cases. See The Annual Statistical
Data Report for Circuit, Family and Magistrate Courts, The West Virginia Court
System, Admin. Off. of the Sup. Ct. of Appeals of W. Va. (2018). These numbers
do not include the civil case filings or juvenile case proceedings handled by
the magistrate judges in Lewis County, West Virginia. Id. The 2018 Statistical
Report also shows that the magistrate courts for West Virginia’s fifty-five
(55) counties handled 149,678 criminal cases in 2018, while the circuit courts
handled 43,285 criminal cases in 2018. Id. The potential impact that state
magistrate judges have on criminal defendants who come before them cannot be
ignored when this data is considered.

                                      22
As held in HSBC Bank, “by placing the DPA on the Court’s radar

screen in the form of a pending criminal matter, the parties have

submitted to far more judicial authority than they claim exists.”

HSBC Bank, 2013 WL 3306161, at *7.        Pursuant to its authority under

18 U.S.C. § 3161(h)(2), the Court will not exclude the one-year

delay during a deferral of prosecution as proposed in the DPAs.

                             V.    Conclusion

     For the reasons stated herein:

     (a)   The Government’s Motion to Continue [Dkt. No. 40] is

           DENIED and the proposed Deferred Prosecution Agreements

           [Dkt. No. 40-1 and 40-2] are REJECTED;

     (b)   Defendants’   oral     motions   to    continue    the    pre-trial

           conference and trial, made at the October 7, 2019,

           hearing,   are    GRANTED,     and    the   relevant     dates   are

           CONTINUED; and

     (c)   The pre-trial conference is scheduled for February 6,

           2020, at 10:00 a.m. at the Elkins, West Virginia point

           of holding court, and the jury trial is scheduled for

           February 18, 2020, at 9:30 a.m. at the Elkins, West

           Virginia point of holding court.

     (d)   In continuing the trial pursuant to the oral motions by

           Defendants,      the   Court   has    considered    the     factors

           outlined in 18 U.S.C. § 3161, and the Court finds that

           the ends of justice served by granting the continuance

                                     23
           outweigh    the   best   interest    of    the   public   and   the

           Defendant in a speedy trial.             Specifically, the Court

           finds that this time should be excluded from speedy trial

           computation because the failure to grant a continuance

           “would     deny   counsel    for   the    defendant(s)    ...   the

           reasonable time necessary for effective preparation,

           taking into account the exercise of due diligence.”             See

           18   U.S.C. § 3161(h)(7)(B)(iv).             Additionally,      the

           failure to grant the requested continuances would be

           likely to result in a miscarriage of justice.              See 18

           U.S.C. § 3161(h)(7)(B)(i).

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit copies of this Order

to counsel of record and the appropriate agencies.

Dated:   October 22, 2019


                                    ____________________________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                       24
